Citation Nr: 1722788	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-58 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD), depression, and anxiety.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for gastritis.

6.  Entitlement to service connection for ulcers.

7.  Entitlement to service connection for a heart condition.

8.  Entitlement to service connection for a prostate disability.

9.  Entitlement to service connection for erectile dysfunction.

10.  Entitlement to service connection for Alzheimer's disease.

11.  Entitlement to service connection for a cervical spine disability.

12.  Entitlement to service connection for a thoracolumbar spine disability.

13.  Entitlement to service connection for a right shoulder disability.

14.  Entitlement to service connection for a left shoulder disability.

15.  Entitlement to service connection for a right hip disability.

16.  Entitlement to service connection for a left hip disability.

17.  Entitlement to service connection for a right knee disability.

18.  Entitlement to service connection for a left knee disability.

19.  Entitlement to service connection for a right ankle disability.

20.  Entitlement to service connection for a left ankle disability.

21.  Entitlement to service connection for a right foot disability.

22.  Entitlement to service connection for a left foot disability.

23.  Entitlement to a total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes it has recharacterized the Veteran's lay statements regarding service connection for PTSD, depression, and anxiety into a single claim that encompasses all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide notice to a claimant of the required information and evidence that is necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. § 5103 (West 2014).  The record establishes the AOJ has sent the Veteran three development letters during the pendency of his claims (October 2015, December 2015, and February 2016).  These letters asked the Veteran to submit specific evidence regarding certain claims; however, they did not provide basic notice of the essential elements of a service connection claim as required by 38 U.S.C.A. § 5103(a)(2).  The Veteran has also not been advised of the basic requirements to establish entitlement to TDIU.  Id.  Thus, there has not been adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA) in this case, and all the issues on appeal must be remanded to the AOJ to correct this deficiency.


Here, the AOJ denied most of the Veteran's service connection claims without providing an examination or obtaining an opinion based on a lack of an in-service injury or disease.  Yet, the record establishes there is evidence relating to an in-service injury or disease for some of the Veteran's service connection claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the available service treatment records show the Veteran was hospitalized for gastrointestinal issues in December 1956, but he has not been provided an examination regarding his service connection claims for gastritis or ulcers.  Similarly, the Veteran has reported he began to experience anxiety and anger management issues in the later part of his period of active service.  Although the Veteran is not competent to diagnosis a psychiatric disorder, he is competent to provide testimony regarding the onset of specific symptoms.  Post-service treatment records show psychiatric treatment dating back at least thirty years.  Thus, the Board finds the record also establishes an examination is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder, especially in light of the heightened duty to consider the benefit-of-the-doubt rule due to the apparent unavailability of some of the Veteran's service treatment records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (indicating the Board has a heightened duty to explain its findings and conclusions and to carefully consider the benefit-of-doubt rule when a claimant's records have been lost or are otherwise unavailable).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the requisite VCAA notice for all issues on appeal.  This notice must inform the Veteran of the elements necessary to establish entitlement to service connection and a TDIU.

2.  Schedule the Veteran for an examination regarding his service connection claims for gastritis and ulcers.  The examiner must provide an opinion as to whether the Veteran has a current gastrointestinal disability, to include gastritis and/or ulcers, that is at least as likely as not (50 percent probability of greater) the result of disease or injury in service, to include the December 1956 in-service treatment for gastrointestinal issues noted in the available service treatment records.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  The examination report must include a complete rationale for the opinion provided.  

3.  Schedule the Veteran for an examination regarding his service connection claim for an acquired psychiatric disorder.  The selected examiner must provide an opinion as to whether the Veteran has a current psychiatric disorder that is at least as likely as not (50 percent probability of greater) the result of disease or injury in service.  In providing this opinion, the examiner must address the Veteran's contentions regarding experiencing symptoms of anxiety and anger management issues in the later part of his period of active service

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The examination report must include a complete rationale for the opinion provided.  

3.  Readjudicate the issues on appeal, to include consideration of possible additional development that may be warranted due to any additional evidence/statements submitted by the Veteran after he receives proper VCAA notice regarding the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

